DETAILED ACTION

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to provide a rationale, separately or in combination, to modify the prior art to include the limitation of:
(Claims 1 and 14) wherein each of the entry lists belongs to one of multiple deduplicability groups, wherein the entries in the DDC represent blocks of data previously written to multiple data objects, and wherein the method further comprises assigning each of the data objects to a respective one of the deduplicability groups at least in part by fi) identifying the deduplicability group of the data object to which the respective block was written and (ii) adding the entry to an entry list that belongs to that deduplicability group, and (Claim 15) wherein each of the entry lists belongs to one of multiple  deduplicability groups, wherein the entries in the DDC represent blocks of data previously written to multiple data objects, and wherein the method further comprises (D assigning each of the data objects to a respective one of the deduplicability groups and ii) forming at least some of the deduplicability groups by performing K-Means clustering based on deduplication levels of the data objects.
While prior art such as Kenkre et al. teaches using fingerprints to reference deduplicability values, and using those values to remove a low scoring data item from a memory, no prior art has been found, separately or in combination, that explicitly discloses the DDC representation of previously written blocks in coordination with the identification, adding, assigning, and forming limitations as now recited by amendment.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R PEUGH whose telephone number is (571) 272-4199.  The examiner can normally be reached on Monday-Friday from 7:30am to 3:30pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Adam Queler, phone number 571-272-4140, can be reached. The fax phone number for the organization where this application or proceeding is assigned is 703 872-9306. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/BRIAN R PEUGH/               Primary Examiner, Art Unit 2137